Title: Thomas Jefferson to Bernard Peyton, 18 September 1819
From: Jefferson, Thomas
To: Peyton, Bernard


					
						
							Dear Sir
							
								Monticello
								Sep. 18. 19.
							
						
						After so many kind services as I have recieved from you, & so many testimonies of kind dispositions, it would seem unreasonable to press further on them. and yet to whom but a friend can we apply in distress? I have a note of 3000.D. in the Farmer’s bank which was endorsed for me by Colo Nicholas. a different endorser is now called for, and I am told it must be a town endorser. mr Gibson stands already endorser for me on a note of 1700.D in the bank of Virginia, and 2250.D. in the bank of the US. and, besides my reluctance to be burthensome to him, he intimates to me in a letter that his account in bank is so large, by having had, in consequence of the late failures, to pay notes on which he was a mere friendly endorser, that he is afraid to extend it. I have no other acquaintance there to whom I can apply but yourself, and I am sure I have no right to ask the endorsement from you. for even my commission business, were that any object, is in the hands of mr Gibson, and after 20. years of the most faithful & friendly services, my heart would not permit me to detach it, unless he were to decline that business himself; and then the same ligament of the heart certainly looks to you as heir apparent. but it is on the higher ground of your good will that I inclose a note for renewal; with a request however that if the use of your name would incommode your affairs in bank you will say so frankly, and it will in no wise affect my sincere friendship for you, for every man is the sole competent judge of what he may or may not do.   I know that you have felt a kind concern in my commitment for Colo Nicholas, and that it will give you pleasure to learn that it is proved to me to be in his power to save me, and that too by an act of perfect justice, and that I have his most solemn assurances that I shall never be called on even to advance a single Dollar: accept mine of my cordial friendship & respect
						
							
								Th: Jefferson
							
						
					
					
						P.S. you informed me in a former letter that you had recieved for me a box of books from Philadelphia and some casks of cement from N. York. I expected also a package of Maccaroni Etc from Philadelphia, and a case of wine from Alexandria. are they with you?
					
				